DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
Response to Amendment
 This Office Action is in response to Applicant’s Amendment filed 1/18/2022, wherein Claims 1, 8, 9, 18, and 24 are amended, Claim 3 is currently canceled, and Claims 2, 6, 10-12, and 22 are previously canceled. Therefore, Claims 1, 3-5, 7-9, 13-21, and 23-24 are currently pending.
The Applicant’s amendments to the claims has overcome each and every Claim objection previously set forth in the Final Rejection dated 7/19/2021. Therefore, each and every Claim objection previously set forth in the Final Rejection dated 7/19/2021 is withdrawn at this time. 
The Applicant’s amendment to the claim has overcome the rejection under 35 U.S.C. §112b previously set forth in the Final Rejection dated 7/19/2021. Therefore, the rejection under 35 U.S.C. §112b previously set forth in the Final Rejection dated 7/19/2021 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 1/18/2022, with respect to the rejection(s) of claim(s) 1, 3-5, 7-9, 13-21, and 23-24 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gillespie et al. (US 5,265,840) in view of Barrett (US 6,340,355).
Claim Objections
Claims 1, 4, 7, 13, 17, 18, and 24 are objected to because of the following informalities:  
Claim 1, line 13 recites “one or more apertures are adjacent the”. The Examiner suggests amending this to recite “one or more apertures are adjacent to the” to improve the claim language such that it is easier to read.
Claim 4, line 1 recites “An apparatus according to claim 1,”. The Examiner suggests amending this to recite “The [[An]] apparatus according to claim 1” to improve the claim language consistency throughout the claims as currently some dependent claims start with the word “An” while others start with the word “The”. Therefore, to improve the consistency the Examiner has suggested the aforementioned amendment.
Claim 7, line 1 recites “An apparatus according to claim 1,”. The Examiner suggests amending this to recite “The [[An]] apparatus according to claim 1” to improve the claim language consistency throughout the claims as currently some dependent claims start with the word “An” while others start with the word “The”. Therefore, to improve the consistency the Examiner has suggested the aforementioned amendment.
Claim 13, line 1 recites “An apparatus according to claim 1,”. The Examiner suggests amending this to recite “The [[An]] apparatus according to claim 1” to improve the claim language consistency throughout the claims as currently some dependent claims start with the word “An” while others start with the word “The”. Therefore, to improve the consistency the Examiner has suggested the aforementioned amendment.
Claim 17, line 1 recites “An apparatus according to claim 13,”. The Examiner suggests amending this to recite “The [[An]] apparatus according to claim 13” to improve the claim language consistency throughout the claims as currently some dependent claims start with the word “An” while others start with the word “The”. Therefore, to improve the consistency the Examiner has suggested the aforementioned amendment.
Claim 17, line 3 recites “either suction or irrigation functions”. The Examiner suggests amending this to recite “either the suction function or the irrigation function[[s]]” to improve the claim language when referring to the suction function and the irrigation function as both have previously been recited within the claim.
Claim 18, recites  “wherein the actuating mechanism includes a suction button for actuating suction functions of the apparatus, and an irrigation button for actuating irrigation functions of the apparatus, and wherein depression of the suction button causes the suction conduit to be opened and irrigation conduit to be closed, and depression of the irrigation button causes the irrigation conduit to be opened and suction conduit to be closed.” The Examiner suggests amending this claim to recite the following:
“wherein the actuating mechanism includes a suction button for actuating the suction function[[s]] of the apparatus, and an irrigation button for actuating the irrigation function[[s]] of the apparatus, and wherein depression of the suction button causes the suction conduit to be opened and the irrigation conduit to be closed, and depression of the irrigation button causes the irrigation conduit to be opened and the suction conduit to be closed.” 
These amendments would improve the claim language regarding the irrigation and suction conduits as well as the suction and irrigation functions as all of these features have been previously recited within the claims.
Claim 24, lines 10-11 recites “are adjacent the neck flow area restriction portion”. The Examiner suggests amending this to recite “are adjacent to the  flow area restriction portion” as the Examiner believes the word “neck” was erroneously included within the claim language and the word “to” helps with the language of the claim.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, lines 2-3 recites “defining two rows of apertures proximate the distal end”. It is unclear to the Examiner if these “two rows of apertures proximate the distal end” are the same apertures as recited within Claim 1, lines 12-14. For the purpose of examination, the limitation “defining two rows of apertures proximate the distal end” will be interpreted as “defining the one or more apertures as two rows of apertures proximate the distal end” as the apertures are believed to be the same.
Claim 9, lines 2-3 recites “defining eight evenly spaced apart apertures proximate the distal end”. It is unclear to the Examiner if these “eight evenly spaced apart apertures proximate the distal end” are the same apertures as recited within Claim 1, lines 12-14. For the purpose of examination, the limitation “defining eight evenly spaced apart apertures proximate the distal end” will be interpreted as “defining the one or more apertures as eight evenly spaced apart apertures proximate the distal end” as the apertures are believed to be the same.
Claim 13, line 4 recites “at least one conduit being an irrigation conduit”. It is unclear to the Examiner if the “at least one conduit being an irrigation conduit” is one of the “two or more conduits” recited in lines 3-4. For the purpose of examination, the limitation “at least one conduit being an irrigation conduit” will be interpreted as “at least one of the two or more conduits is  an irrigation conduit”.
Claim 13, lines 5-6 recites “at least one conduit being a suction conduit”. It is unclear to the Examiner if the “at least one conduit being a suction conduit” is one of the “two or more conduits” recited in lines 3-4. For the purpose of examination, the limitation “at least one conduit being a suction conduit” will be interpreted as “at least one of the two or more conduits is  a suction conduit”.
Claims 14-21 are rejected under 35 U.S.C. § 112b as they are dependent upon claim 13 which is rejected under 35 U.S.C. § 112b.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 7, 13-14, 17-21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al. (US 5,265,840; hereinafter Gillespie) in view of Barrett (US 6,340,355).
With regards to claim 1, Gillespie discloses (Figs. 1-4c) an apparatus (100) for providing suction and irrigation to a body site (see Col. 9, lines 20-34), the apparatus including 
a shaft (110, note Fig. 1b portrays the sliding sleeve #110 as being inside the cannula #112 however by reading the specification Col. 7, lines 48-55 “metal cannula 112 which is covered by an insulating sliding sleeve 110”; Therefore, it can be concluded that 112 is inside of 110 as shown within Figs. 2a-2c) having: 
a distal end (see near 112 in Fig. 1b) for juxtaposition with the body site (see Col. 9, lines 20-34); 
a flow area restriction portion (see lumen at 110 in Fig. 2a wherein the flow area restriction portion ends at the taper located at 114 in Fig. 1b) located proximate the distal end the flow area restriction portion being offset from the distal end (see Fig. 2a where the lumen shown at 110 is offset from the distal end shown in the figure) and being formed such that the flow area restriction portion has a constant cross-section along a substantial length of the flow area restriction portion (see Figs. 1-2a and the lumen of 110 being a constant cross-section); and 
wherein the flow area restriction portion is operative for a suction function and an irrigation function (see Col. 9, lines 20-31).
However, Gillespie is silent with regards to the flow area restriction portion being offset from the distal end and being formed such that the flow area restriction portion has a constant cross-section along a substantial length of the flow area restriction portion; wherein the constant cross-section is less than a cross-section of any other part of the shaft; and, 
one or more apertures located between the flow area restriction portion and the distal end such that the one or more apertures are adjacent the flow area restriction portion.
Barrett teaches (Figs. 1-3) an apparatus (10) for providing suction and irrigation to a body site (see Abstract and Col. 3, lines 34-36), the apparatus including a shaft (12) having: 
a distal end (14; see Col. 3, lines 37-44 “At the distal end 14 there is provided a distal end tip portion”) for juxtaposition with the body site (see Col. 4, lines 3-17); 
a flow area restriction portion (24) located proximate the distal end (see Fig. 3), the flow area restriction portion being offset from the distal end and being formed such that the flow area restriction portion has a constant cross-section along a substantial length of the flow area restriction portion (see Fig. 3; Col. 3, lines 37-44 and Col. 4, lines 3-17 wherein the cross-section is constant at the lumen 18 of the flow area restriction portion 24); wherein the constant cross-section is less than a cross-section of any other part of the shaft (see Fig. 3 at 18 which shows the constant cross-section of the flow area restriction portion 24 being less than a cross-section of any part of the shaft 12); and, 
one or more apertures (22) located between the flow area restriction portion and the distal end such that the one or more apertures are adjacent the flow area restriction portion (see Fig. 3 and the location of 22); and 
wherein the flow area restriction portion is operative for a suction function and an irrigation function (see Col. 4, lines 3-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the flow area restriction portion of the apparatus of Gillespie with a teaching of Barrett such that the flow area restriction portion is offset from the distal end and being formed such that the flow area restriction portion has a constant cross-section along a substantial length of the flow area restriction portion; wherein the constant cross-section is less than a cross-section of any other part of the shaft; and, one or more apertures located between the flow area restriction portion and the distal end such that the one or more apertures are adjacent the flow area restriction portion. One of ordinary skill in the art would have been motivated to make this modification, as Barrett teaches that the presence of a mid-region portion of the lumen with reduced internal diameter means that if there is a temporary blockage or occlusion of the opening/aperture, which is then released suddenly, the surge of fluid along the lumen is constrained by the reduced diameter of the proximal portion compared to the distal portion. This reduces fluctuations in volume and pressure in the intraocular chambers of the eye/body site (see Col. 4, lines 3-17 of Barrett). 
The apparatus of Gillespie modified in view of Barrett will hereinafter be referred to as the apparatus of Gillespie and Barrett.
With regards to claim 4, the apparatus of Gillespie and Barrett teaches the claimed invention of claim 1, and Gillespie further teaches that the apparatus (Fig. 1b, #100) includes an insert (Fig. 1b, #112) located inside the shaft (Fig. 1b, #110, Fig. 1b portrays the sliding sleeve #110 as being inside the cannula #112 however by reading the specification Col. 7, lines 48-55 says “metal cannula 112 which is covered by an insulating sliding sleeve 110”. Therefore, it can be concluded that #112 is inside of #110 which is also shown in Figs. 2a-2c), the insert having a cross-sectional flow area smaller than that of the shaft (See Fig. 2a).
With regards to claim 5, the apparatus of Gillespie and Barrett teaches the claimed invention of claim 4, and Gillespie further teaches that a space (See examiner annotated Fig. 2a below; hereinafter referred to as Fig. A) is defined between a side wall of the shaft (See Fig. A below) and a side wall the insert (see Fig. A below).

    PNG
    media_image1.png
    236
    821
    media_image1.png
    Greyscale

With regards to claim 7, the apparatus of Gillespie and Barrett teaches the invention of claim 1, and Gillespie further teaches the shaft (Fig. 1b, #110) has a cylindrical side wall (See Fig. A above) defining the one or more apertures (Fig. 2a, #111) proximate its distal end (See Fig. 2a-c). 
Although the examiner annotated Fig. A above does not show a cross sectional view of the shaft to further support the cylindrical sidewall, further review of Gillespie’s specification supports the shaft having a cylindrical sidewall. Gillespie describes the insert (Fig. 1b, #112) as having an inner diameter (See Col 11, lines 33-34). The shaft (Fig. 1b, #110) covers the insert (See Col. 7, lines 52-55). Therefore, it would be obvious that the shaft has a cylindrical sidewall based on the shaft covering the diameter of the insert.
With regards to claim 13, the apparatus of Gillespie and Barrett teaches the invention of claim 1, and Gillespie further teaches that the apparatus (Fig. 1b, #100) includes a body (Fig. 1b, #102), the body including a first terminal (See examiner annotated Fig. 1b below; hereinafter referred to as Fig. B) for mounting the shaft (Fig. 1b, #110), and the apparatus further includes an adaptor (Fig. 4b, #114) for mounting two or more conduits (Fig. 4b, #128, #130) to the first terminal, at least one conduit being an irrigation conduit (Fig. 4b, #130 the examiner notes that the specification of this piece of prior art has some discrepancies for reference numeral 122. The prior art defines reference numeral 122 as both the irrigation conduit and the irrigation port. The examiner will interpret reference numeral 122 as the irrigation port and reference numeral 130 as the irrigation conduit) for delivering irrigation fluid to the first terminal (See Col. 8, lines 3-21), and at least one conduit being a suction conduit (Fig. 4b, #128, the examiner notes that the specification of this piece of prior art has some discrepancies for reference numeral 120. The prior art defines reference numeral 120 as both the suction conduit and the suction port. The examiner will interpret reference numeral 120 as the suction port and reference numeral 128 as the suction conduit) for providing a negative pressure at the first terminal (See Col. 8, lines 3-21).

    PNG
    media_image2.png
    380
    610
    media_image2.png
    Greyscale

With regards to claim 14, the apparatus of Gillespie and Barrett teaches the claimed invention of claim 13, and Gillespie further teaches that the adaptor (Fig. 4b, #114) provides fluid communication (See Col. 8, lines 3-21) between the shaft (Fig. 1b, #110) and the irrigation conduit (Fig. 1b, #130 the examiner notes that the specification of this piece of prior art has some discrepancies for reference numeral 122. The prior art defines reference numeral 122 as both the irrigation conduit and the irrigation port. The examiner will interpret reference numeral 122 as the irrigation port and reference numeral 130 as the irrigation conduit.), as well as the shaft (Fig. 4b, #110) and the suction conduit (Fig. 1b, #128, the examiner notes that the specification of this piece of prior art has some discrepancies for reference numeral 120. The prior art defines reference numeral 120 as both the suction conduit and the suction port. The examiner will interpret reference numeral 120 as the suction port and reference numeral 128 as the suction conduit.), when the shaft (Fig. 4b, #110) is mounted (See Col. 7, lines 23-26) to the first terminal (See examiner annotated Fig. B above).
With regards to claim 17, the apparatus of Gillespie and Barrett teaches the claimed invention of claim 13, and Gillespie further teaches the actuating mechanism (See Fig. 1b, #104, #106) is used to selectively open or close the suction conduit (Fig. 1b, #128) or irrigation conduit (Fig. 1b, #130 and see Col. 9, lines 20-34) so as to provide either suction or irrigation functions via the shaft (Fig. 1b, #110).
With regards to claim 18, the apparatus of Gillespie and Barrett teaches the claimed invention of claim 17, and Gillespie further teaches that the actuating mechanism (See Fig. 1b, #104, #106) includes a suction button (Fig. 1b, #104) for actuating suction functions of the apparatus (See Col. 9, lines 20-34), and an irrigation button (Fig. 1b, #106) for actuating irrigation functions of the apparatus (See Col. 9, lines 20-34), and wherein depression of the suction button (Fig. 1b, #104) causes the suction conduit (Fig. 1b, # 128) to be opened and irrigation conduit (Fig. 1b, #130) to be closed (See Col. 9, lines 20-34), and depression of the irrigation button (Fig. 1b, #106) causes the irrigation conduit (Fig. 1b, #130) to be opened and suction conduit (Fig. 1b, #128) to be closed (See Col. 9, lines 20-34).
With regards to claim 19, the apparatus of Gillespie and Barrett teaches the claimed invention of claim 18, and Gillespie further teaches that the actuating mechanism (See Fig. 1b, #104, #106) allows the degree and pressure of suction and irrigation to be controlled by controlling the degree of depression (See Col. 8, lines 11-21 discusses controlling the amount of suction based on the button, and Col. 8, lines 22-68, says that “…the trigger is acting against the force of the spring 172 which is being compressed against the spring seat…” which suggests that by applying more force to the trigger would control the degree and pressure of suction and irrigation functions.), of each of the suction and irrigation buttons (Fig. 1b, #104, #106 respectively).
With regards to claim 20, the apparatus of Gillespie and Barrett teaches the invention of claim 18, and Gillespie further teaches that each button (Fig. 1b, #104, #106) is spring loaded (See Fig. 1b, #172, #182 and Col. 8, lines 26-28 and lines 49-51) and biased in a fully extended position (See Col. 8, lines 22-68).
With regards to claim 21, the apparatus of Gillespie and Barrett teaches the invention of claim 20, and Gillespie further teaches that in the fully extended position (See Fig. 1b and 3a see Col. 9, line 35 – Col. 10, line 15), a protrusion (Fig. 3a, #306) associated with each button (Fig. 1b, #104, #106) in combination with internal projections (Fig. 1b, #174, #184 see Col. 8, lines 37-38, although the specification does not specifically say that the guide #184 for the irrigation button is set in the body, it would be understood that this is true based on Col. 8 line 49 saying “The irrigation valve 126 is similarly arranged to the suction valve”.) of the body (Fig. 1b, #102) compresses (See Col. 9, lines 54-57 “resilient conduit 302 is collapsed and pinched in a curved manner” earlier within the paragraph the prior art defines the resilient conduit as “suction tube 128 or irrigation tube 130”) a corresponding conduit (Fig. 1b, #128, #130, see Col. 9, lines 35-63) into a closed condition (See Fig. 3b), such that when both the suction and irrigation buttons (Fig. 1b, #104, #106 respectively) are released and biased in the fully extended positions, both the suction and irrigation conduits (Fig. 1b, #128, #130 respectively) are clamped closed (See Fig. 3b and Col. 9, lines 35-38 “normally closed position”).
With regards to claim 23, the apparatus of Gillespie and Barrett teaches that the claimed invention of claim 1, and Gillespie further teaches that when the apparatus (Fig. 1, #100) is in the suction function (See Col. 5, lines 39-45), suction rate is preserved (See Col. 15, lines 13-30, someone reviewing the prior art would understand that when the apparatus of Gillespie is in the suction function, it would have a preserved suction rate).
With regards to claim 24, Gillespie discloses (Figs. 1-4c) a shaft (110, note Fig. 1b portrays the sliding sleeve #110 as being inside the cannula #112 however by reading the specification Col. 7, lines 48-55 “metal cannula 112 which is covered by an insulating sliding sleeve 110”; Therefore, it can be concluded that 112 is inside of 112 as shown within Figs. 2a-2c) for a suction and irrigation apparatus (100; see Col. 9, lines 20-34), the shaft having: 
a distal end (see near 112 in Fig. 1b) for juxtaposition with a body site (see Col. 9, lines 20-34); 
a flow area restriction portion (see lumen at 110 in Fig. 2a wherein the flow area restriction portion ends at the taper located at 114 in Fig. 1b) located proximate the distal end and offset from the distal end (see Fig. 2a where the lumen shown at 110 is offset from the distal end shown in the figure)  and being formed such that the flow area restriction portion has a cross-section along a substantial length of the flow area restriction portion (see Figs. 1-2a and the lumen of 110 being a constant cross-section); and 
wherein the flow area restricting portion is operative for a suction function and an irrigation function (see Col. 9, lines 20-31).
However, Gillespie is silent with regards to the flow area restriction portion being offset from the distal end and being formed such that the flow area restriction portion has a cross-section along a substantial length of the flow area restriction portion; wherein the constant cross-section is less than a cross-section of any other part of the shaft; and one or more apertures located between the flow area restriction portion and the distal end of the shaft such that the one or more apertures are adjacent the flow area restriction portion. 
Nonetheless,  Barrett teaches (Figs. 1-3) a shaft (12) for a suction and irrigation apparatus (10; see Abstract) having: 
a distal end (14; see Col. 3, lines 37-44 “At the distal end 14 there is provided a distal end tip portion”) for juxtaposition with the body site (see Col. 4, lines 3-17); 
a flow area restriction portion (24) located proximate the distal end and offset from the distal end (see Fig. 3) and being formed such that the flow area restriction portion has a cross-section along a substantial length of the flow area restriction portion (see Fig. 3; Col. 3, lines 37-44 and Col. 4, lines 3-17); wherein the constant cross-section is less than a cross-section of any other part of the shaft (see Fig. 3 at 18 which shows the constant cross-section of the flow area restriction portion 24 being less than a cross-section of any part of the shaft 12); and, 
one or more apertures (22) located between the flow area restriction portion and the distal end such that the one or more apertures are adjacent the flow area restriction portion (see Fig. 3 and the location of 22); and 
wherein the flow area restriction portion is operative for a suction function and an irrigation function (see Col. 4, lines 3-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the flow area restriction portion of the shaft of Gillespie with a teaching of Barrett such that the flow area restriction portion is offset from the distal end and being formed such that the flow area restriction portion has a constant cross-section along a substantial length of the flow area restriction portion; wherein the constant cross-section is less than a cross-section of any other part of the shaft; and, one or more apertures located between the flow area restriction portion and the distal end such that the one or more apertures are adjacent the flow area restriction portion. One of ordinary skill in the art would have been motivated to make this modification, as Barrett teaches that the presence of a mid-region portion of the lumen with reduced internal diameter means that if there is a temporary blockage or occlusion of the opening/aperture, which is then released suddenly, the surge of fluid along the lumen is constrained by the reduced diameter of the proximal portion compared to the distal portion. This reduces fluctuations in volume and pressure in the intraocular chambers of the eye/body site (see Col. 4, lines 3-17 of Barrett).
Claims 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie and Barrett as applied to claims 1 and 13 respectively above, and further in view of Nguyen et al. (US 5,827,218; hereinafter “Nguyen”).
With regards to claim 8, the apparatus of Gillespie and Barrett teaches the claimed invention of claim 1, however, Gillespie is silent with regards to the side wall of the shaft defining two rows of apertures proximate the distal end. 
Nonetheless, Nguyen teaches that it is known to have a shaft (Fig. 1, #13) defining eight axially extending, circumferentially spaced rows (See Col. 4, lines 26-36) for the purpose of minimizing turbulence and risk of damage of sensitive organs during suction (See Col. 4, lines 26-36). Nguyen also teaches that other patterns and numbers of holes are contemplated for the same purpose as stated before. Therefore, two rows of apertures proximate the distal end would fall within the patterns proposed by Nguyen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall of the shaft as taught by the apparatus of Gillespie and Barrett with the two rows of apertures proximate the distal end of the shaft as taught by Nguyen for the purpose of minimizing turbulence and risk of damage of sensitive organs during suction (See Col. 4, lines 26-36).
With regards to claim 9, the apparatus of Gillespie and Barrett teaches the claimed invention of claim 1. However, Gillespie is silent with regards to eight evenly spaced apart apertures are provided proximate the distal end of the shaft. 
Nonetheless, Nguyen teaches that it is known to have a shaft (Fig. 1, #13) defining eight axially extending, circumferentially spaced rows (See Col. 4, lines 26-36) for the purpose of minimizing turbulence and risk of damage of sensitive organs during suction (See Col. 4, lines 26-36). Nguyen also teaches that other patterns and numbers of holes are contemplated for the same purpose as stated before. Therefore, eight evenly spaced apart apertures are provided proximate the distal end of the shaft would fall within the number of holes proposed by Nguyen. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall of the shaft as taught by the apparatus of Gillespie and Barrett with the eight evenly spaced apart apertures are provided proximate the distal end of the shaft as taught by Nguyen for the purpose of minimizing turbulence and risk of damage of sensitive organs during suction (See Col. 4, lines 26-36).
With regards to claim 15, the apparatus of Gillespie and Barrett teaches the claimed invention of claim 13. However, Gillespie is silent with regards to the body having a second terminal for selectively receiving a proximal end of the shaft, the apparatus further including an internal conduit for connecting, and providing fluid communication between the first and second terminals, one end of the internal conduit being mounted to the adaptor for fluid communication with the suction conduit and the irrigation conduit. 
Nguyen teaches that it is known to have a body (Fig. 3, #20) having a first and second terminals (Fig. 3, #22, #23) for selectively receiving a proximal end of the shaft (See Col. 2, lines 31-41), the apparatus (Fig. 3, #11) further including an internal conduit (Fig. 3, #21) for connecting, and providing fluid communication between the first and second terminals (Fig. 3, #22, #23), one end of the internal conduit (Fig. 3, #21) being mounted to the adaptor (Fig. 3, #11) for fluid communication with the suction conduit (See examiner annotated Fig. 3 below; hereinafter referred to as Fig. C) and the irrigation conduit (see Fig. C below) for the purpose of mounting the shaft in whichever terminal the user preferred and to create fluid communication between the first and second terminals. 

    PNG
    media_image3.png
    348
    951
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of the apparatus as taught by Gillespie and Landman with the two terminals and internal conduit as taught by Nguyen for the purpose of mounting a shaft at either terminal based on user preference and to create fluid communication between the two terminals (See Fig. 3, and Col. 2, lines 31-45 of Nguyen).
The apparatus of Gillespie and Barrett modified in view of the teachings of Nguyen will hereinafter be referred to as the apparatus of Gillespie, Barrett, and Nguyen.
With regards to claim 16, the apparatus of Gillespie, Barrett, and Nguyen teaches the claimed invention of claim 15. However, Gillespie is silent with regards to the first terminal and the second terminal are disposed generally perpendicularly to one another.
Nguyen does not expressly teach that the terminals are disposed generally perpendicular to one another. Nguyen teaches that the terminals are in parallel, and that it would be recognized that variations or modifications of the taught apparatus, including the rearrangement of parts, lie within the scope of the present invention (See Col. 7, lines 58-62).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to orient the terminals in perpendicular because Applicant has not disclosed that disposing the terminals perpendicular to each other provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Nguyen’s apparatus, and Applicant’s invention, to perform equally well with either the parallel orientation taught by Nguyen or the claimed perpendicular orientation because both orientations would perform the same function of allowing the shaft to be selectively mounted to suit the user preferences and different applications.
Therefore, it would have been prima facie obvious to modify the apparatus of Gillespie, Barrett, and Nguyen to obtain the invention as specified in claim 16 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gillespie, Barrett, and Nguyen.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783